UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6897



HERMAN EUGENE JACKSON,

                                             Petitioner - Appellant,

          versus


KENNETH L. OSBORNE, Warden, M.C.T.C.,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-05-405-TSE)


Submitted:   October 20, 2005             Decided:   October 28, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Herman Eugene Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Herman   Eugene       Jackson    seeks   to    appeal       the   district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.        28 U.S.C. § 2244(d)(1) (2000).                     The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability.        28 U.S.C. § 2253(c) (2000).                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists    would    find       the    district     court’s     assessment         of    his

constitutional      claims       is    debatable    and      that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Jackson has not demonstrated error in the

district court’s procedural ruling. Accordingly, we deny Jackson’s

motion for a jury trial, deny a certificate of appealability, and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal   contentions       are    adequately         presented      in   the

materials      before    the    court     and    argument      would       not    aid   the

decisional process.



                                                                                 DISMISSED


                                         - 2 -